Chartered Accountants Business Advisers and Consultants JBE/ALLOYSTE 29 January 2008 The Directors Alloy Steel International, Inc PO Box 3087 MALAGA DC WA 6945 Dear Sirs Alloy Steel International, Inc We hereby resign as auditors as of the date of this letter. Very truly Yours /s/ Grant Thornton (WA) Partnership GRANT THORNTON (WA) PARTNERSHIP L1, 10 Kings Park Road West Perth WA 6005 PO Box 570 West Perth WA 6872 T +61 8 9480 200 F +61 8 9322 7787 E admin@gtwa.com W www.grantthornton.com Grant Thornton (WA) Partnership ABN 17 Liability limited by a scheme approved under Professional Standards Legislation Grant Thornton (WA) Partnership is an independent entitled to trade under the international name Grant Thornton. Grant Thornton is a trademark owned by Grant Thornton International and used under license by independent films and entitles throughout the world
